McGRAW, J.,
concurring.
(Filed Dec. 10, 2003)
I concur with the majority’s decision in this case, which requires the Board of Risk and Insurance Management of the State of West Virginia (“Board”) to once again insure Human Resource Development and Employment, Inc., a non-profit corporation. However, because the Board wrongfully refused to renew its insured's property and liability insurance coverage, in my view, the Board should be further required either to reimburse the corporation for funds it expended to secure other coverage or to apply a credit for those insurance costs against premiums the corporation will be required to pay to the Board for future coverage.
Based upon the foregoing, I respectfully concur.